OFFICE OF THE ATTORNEY              GENERAL         OF TEXAS




Eonorabia    5.   Z.   ;qal.tere
County AuEon. B. %.       k6ltor6,   Pa&e 2


person   oan hO1d such OftiOe6 6t one and the Bale tfrr.4.i-4first
cite th4 086% of Truitt 1. Glen Bon4 SohoolDlstrlct ilo.1, by the
Coxsmlo4iou  of irpR4af6 of Texa8, a6 tow6 in I34f;.%. (26) 1004,
in which it ~6 stated:
                  "Perry  Bugle, fn ths Domocratlo Primary held
           On .7uly28, 1923, recelrea the notinatlou for sherift
           and tar collsctor of Soarsnell county ana wa6 there-
           after.    on November %, 1988, eleoted to tbat oftlee."
          Eoweter, on October 33, 1933, the tru6t4oa of tho Glen
HO64 Inaepemont ::ohoolDi6trict appointoa the said Perry Ku@4 a6
oolleotor or tax66 for eald independent eohool dlatrict, and on
mrsmber 8, 1938, (three day8 after hi6 414otion a6 eherift and
tax oolleotorI, he ereouted a bond which wa6 by the bomd ot
trurtees accepted in the 6~0 of &6,&00 with J. E. Viard,J. 0. Pratt,
and 6. 3. Demaby, a6 6uratl46, payebls to the board 0r.tm6teoa
at the diatrlot and thelr'ruaceaaors Ln ottloo, oarrying the urrual
oondltions with rererenod thereto, and on ths same day Ku&e took
the oath of office to talthtully and impartially perform all the
autiae inombant upon him a6 tax oollector, eta.
           Subeequ4nt thereto, 06 January 1, 192Q, Ku&o took the
oath or ottice  and made the bond raQtirad bp law, a* the bherift
and tax oolleotor of Somervell oounty and enterod  upon the duties
of that otfioe and ha ~a6 eleotad to 6WO4ed   hineelf in the idl
eleotlon of 1930, end on OF about January 1, lQS1, toqk ths oath
of ortlos ana entered into bond 66 rcsqtired by law, tor a aeeoad
tenn a6 6h%riff and tax oollaotor ot 306msv4l~ Oourity.
          The Glen Rose Sohool Diatrlot wa6 an ind4pendent sohool
distriot acd nc,order we6 %vbr entered by a rcajorltyof the
board ot trueteos of the di6tFiOt ae 16 provided  by mtiole 8793,
i4vi64a Civil Ctatutes of *rexaa, 1926, to have the taxes of ths 01411
Ron4 Independent School Dfetrict asseraed and oolleotea by the county
a66s6qor and colleotor, and after the 6aid Mug10 had taken the ofti
of 8hsrlrt and tax colleator of Yomarvall county ha continued to ool-
l%ct ths tare6 for the Glen fioaeIndepsndent Sahool Diatrlot and
oontlnued tc act a6 both 6uOb tax oolleotor for the Inaependont
::~ohool
       District end ror So~2ervell oounty.
            Thereafter Bugle d%fauLt%tlon hi6 bona 86 tax oolleotor
tor tbo sahool district and suit w%6 brought thereon. This C&60
Is recorded in 50 2. \1. (2d) 373 where, the Court of Civil Appaalr,
pass~odupon the mstter. h Writ of Error was granted, aud in pa68iag
UpOn ttii.6 C864, the Co6sniesion ot A&~peala had thhs to say:
Sian,B. 2. Walters, Page 9


        'Tiera,we have two separate taxing bodies with
        two separate aseeaslng offloers ahd'tuo aeparete tax
        oclleotore, their duties,,seperateand dlstinot.
                                0. I348 killer v. Vance

             "The Court of Civil Appeal8 oorreotly held that the
        tax ooileotor of this pertlou’lardietrict    and the tar
        oolleotor of the county are tharsfore two eeparete
        and distltietorrlcee, each of exoluuent. (Odem v. Slntoa
        IndepentientSchool Di8triot (Tax. Corn..  App.) 234 S.W.
1090; Jenkins V. Zlutry(Tex. CIT. App.)    836 9. yi.678).
        and when Kugle qualified es oouuty tax oolleotor, he
        automtloally rorreltsd his right to the orfioe or aol-
        lootor ror the sahpol dlstrlct, beoauee %he holding or
        both said orriO   atthe 8eme~tleieby the 8-e persons
        is within the prohibition Of extiole 16, Sec. 40, of our
        State Con8tItutIon..W
            In the case or odesiP. Sinton Independent tiohoolDi8trIot
by thec;zy     Gommi88Ioa or Appeal8 a8 r0U.M in 234 S. ?i.1090 to
1092,        . i. Cellqm, City wzeo88or~6nd Collector Or the City of
Siuton, we8,8elect,edby the Sohool Board to es8et38and oolleot taxes
fo;o$;t80hool dletrlct. be undertook to ae6688 the taxes in the
             Prooeediug8 were begun by oorteln taxpayers ot the
dl8tr;Ot*tO   enjoin the oollectfon 0r the aohool tax. Cellum never
took the oeth or Gravebond a8 distriat ae888sor and oolleotor, being
doubtrul whether he could hold both euoh oftiwa, and th6 Attorney
General Ic the mantime having ruled he could not hold both OffICC8
at the same time, end judge Taylor or the Gonm1i88Ionof hppealr in
that ca8e said:
             "It I8 char that Vellum oould not held hie olfioe
        as city 688658or and OOlleetOr, and et tte 8e23e.tlne
        act ae de facto aeaee8or aod oolleotor of the 8ohool
        district. The.ConstItution prohlblte the holdirigend
        exercise at two such OffICe8. ,SeotIon 40, art. 10,
        Constltutlon of Yex5B. Eiecould not hold or exeroiee
        both otrlcee In oI%h5r a de jure or de facto oepeoity."
              Tii8 mittcr Is sumarized   in Tex. Jurlsprudcnae, Vol. 34,
p.   354,   60 rOiiOC8:
             "having eLected to eoaept and qualify tar the seoond
        0fri0f3,ipec; ractc, anC a8 a .uatter cf law, he veoates the
        first orrice, 'l'bia  Ia true, where both orrices 5re pleoes
        or emolumnt,    regerdlees of.whethsr they are Inooupatlble,
Eon.   B.   T.   Galtars,   Pqe   4




       and Ir they are Inoompatlble there 18 a vacation or the
       rirst 0rriab regaxdle8s of whether both are 0rii808 of
       emolument within the omening or the Constitution. In mch
       oirouuetenoes the oon8titutIonal XWI8iOu that all orfleer
       sheil oontluue to perrornithe dut1 e8 of their oYIoes
       until a maaeesor has been qualified does not apply.*
            The view herainaboos exprsssed
                                     - -- Is supp0rted by the
'ComxIsslon or Appeals in the eeee or Thomas et .a1 t.,,Absmat&y county
 Line Independent School Dletrlct a8 found In 200 3. 6. lS2. in this
 oa.te one Lindsey and one Smith were deated end qualifiedas sohuol
 trustees In,Aprll. 1924; thsroai'ter,about Ci8ptemb8r S, 1924, they
 nere slootsd and quallried a8 aldermen of the town.
           in passing upon the aatter'as to whether or not theae~3mo
sm   were sohool trustees, the oourt had this-to say:
            “In oar opinion the orri.&e of eohool trustee and
       aldencan are inoonpatlble$ for under our system there
       are In the city oounoll or board of alderzen  various dir-
       ectory or supeniso~    powers exertable In rerrpeotto
       Soh001 propony looated rithin the olty or term and in
       respect to the duties of sohool trustee performable
       within Its lIx&ts-e.g., there night well arias a oon-
       tllot of disoretion or duty -&XJrespeot to health, quarantine,
       sanitary, and fire prersntion regulations. See ertloler
       lOlS, 1067, 1071. 2.8. 1945. Ii the same perclonoould
       be a school tru8tek and a member or the city oounoll
       or hoed or aldernan at the sane tixie~, sohool policIe8,
       in pazlo important r88pBot0, *ould be subject to direotisn
       ot the council or aldermen In8tOad Gr to th8t ot the
       trueteee.
            "The result 0r this Inoompatlbility i8 that Smith
       end Lindsey vacated the offices of 8ChOOl trustee8 when
       they quellPied a8 aldenxen. state f, 3riakerhorr,
       17 2. i..109. . l*
                 And ln this re8peot the oourt further aaid:

            "31 view of what ha8 been said, the question
       whether the o,Plit?e
                          of sahool tlWSt80 or that Or elder-
       zan is an orrioe or *esmlumant* within the terma‘-ir+-
       sedtlon 40, art. 18, of the Constitution, I8 iximaterial,
       end In rs8peot to that pue8tion we do not 8
       or Imply a a~nol~el~n.~ .(UndbreoorIng ourp
Bon. 6. T. salters, Page 5


          We come now to the question of aontpatibi~ity of the offIces
in ueotion. It is shown by your letter   that  the Boar4 of tducatlon
of $yler Yubllo Sohools la fll.lell
                                  by appointmentmade by the elty
oommissloners and there aro no amoiumnts uhaterer.for thle senIoe.
ha, 0r COUTBO,  ad a scatterof iaw, you have been appolntod by other
proper authorltlos as oounty auditor of taith County.
          Thm it can be eoen that you have been appointed to the
two offices in question by two dlfrerent ad dletlnat bodlee
and the offlce of a momber of the board OS eohool trueteee or the
Tylsr Publlo Sohoois ena that of Oounty Auditor of the County ln
whSoh ths City of Tyler is losate would ao rar am we oan fin4
have no conneotlon on& wlth the other,
          Elth reference to the oompatlbllltyof the otfloes In
question,.ureoall your attention to the oarreor State ex rel
Brennan vs. liartlu,513. R. (86) Bl.6. An4 in t&la oaee by the Court
ot Clrll Appeals at &SI Antonio from whloh no tilt 0r error was
granted, 'we quote:
          *on A6prli2, 1952, appeiioe, J. C. kartln, wa8
     Quiy oleoted, an6 subrequently quallrled,~ae one of the
     trustees of the tire&o Independent sob001 416trlot,
     whioh 1s under the *exalus1ve oontrol' of the olty of
     Laredo, as provided by statute. Artlols 5758, et seq.,
     H.E. 1925.
          *Thcreai'ter,on April 19, lQoBE,appellee alao
     'qualified, by taking tho oath of off100 and pirIng
     bond, as the tax easesaor of the City ot Larobo,@ whether
     by reaeon ot appointment or eleotlon.In not ahoun In the
     rsO0ra.

          "In short, appellee is oooupylng anb parforalng
     the olflolai duties of two distinat ofrlcee, to wit,
     truetee oi the Laredo lndepenaent sohool 4lstrIot, an4
     tax assessor of the city of hredo.
          "The state cf '&?xas,through it8 diEtriOt    attornsy,
     oh the relation of Eal I..!3rsnnan,brought this informa-
     tlon in the nature of a quo warrant0 to oust appsiioe
     from the GffiOt3 Of OOhoOl trU8tSW6,   UpOn the O~tCidifOn
     that the  two   offlc~s are llnoompatlbl.e~and my not-be
     ooouplad by the same person oontempciraneousiy,ah4 that
     by quallfylng as aity tax eseeesor appnllee thereby
     vacated the office    of sohool trustee, Into whloh he had
     been prs~iouslp    inductab.
          "The gshmsl demrrcr wae eustalned to the lpf@Eatlon
     f:lsd In the court below, an8 the grooeed:ng was.dlsmlrssd
                                                                   L
                                                                   .-.t32

                                                                   aiN

Pen. B. T. Waltera, Page 6


     &on the refu6al of the relator to 6mend. The appeal
     thanforo must turn upon the que6tion of the 6urrielenoy
     ot the lnlorsetlon as agalnrt the genenl desurrdr.0
          Xnd paeelng upon the pwrtlon above eat out, the 6ourt
said in quoting section 40 of Artlole 15 of the Conatltutlon of
Texas :
         "The constitutional provl6lon doee not p$r 66 6nd 66
    6 6i6tterof law, prohibit a person irclnhol&g    the offloe
    of school trueteo while also holdl~ -other pub110
    office, for the simple reason th6t that provl8lan appllea,
    arbitrarily, only to *oivll otil6e6 of.emolumenf,? wher668
    tho 0rriOO 0r trust06 of the brad0   lndepandont rohool
    dlstrlot is not one of *amolumant,~ rlnaa the holder8
    thereof *ahall 6arva nithout.oompan6etlon,* Art1016 2775
    R.S. 1925;'l Bouvl0r*6 law Diet. (5d Zd.) 19558 Blaak.6
               S21* 8 Word6 and Plaa6e6 Firat %rler '2557;
    "h"~~~~~:*~&!.
                 &tin    O*Ball &'Boris [Tex. Clv. Appp:)
    I.098. Y!.,778.
         War may the courts aa6uma that ha a6 a .publla otflolal
    will violate hi6 oath of offloe snd the l6w in 6lnlster
    pur6ult 0r en unlawrul purpose. -6 pre6umptlon is rather
     to the contrary.
         The duties of the two offloe dre who&      unrelated,
    are in ao m6nnar lnoonal6tant, are natsr in ooniliot.
    ~althor officer la aooountable to the.other,'nor under
    his domlnlon. Neither 1s subordinate to the other, nor
    ha6 any power or right to interfere rith the othar.3.nthe
    performanoa Of any duty.  Th8 crflaee as6 tharafore not
    lnaonaistant Or lnoomp6tlble, and, one of them not being
    6 *olril orrlca of emoluant,* both say ba.oooupled end
    the dutlas thereof lawfully perfozmod by the mm6 palron.
    22 li.C.L.p. 4l.2et 6eqt 48 C. J. pp. 941 et 86qi 8 8 46
    et aoq; Case IiotSL.&A.  1@7A,, fix68 Gatd V. TOWMwd,
    77 Tax. 464, 14 Yeates 6~.565; Figures V. 6tata (Tax. Clr. App.)
    99 b. 6. 412.
           irndirrvl0w Gf a atatem0nt suds herelntiboveby us end
of the oa6ea oited an4 di6au66ad, we are oi the opinion that
a member oi'the board Gf eohool tru6taea a6 appointed b7 the
olty ~ovaruSng board uf the City of .?!yl0r would hat0 no bonneatlon
with or aontrol ov0r the office of county audltor~of EimithCounty
an4 %loa veraa with r0feranoe to the county auditor of Bmlth
county with regard to the,board 0s Muoatlon    0s phe City 0r Tyler:
Eon. 6. T. mltera, page 7


          i&d ir.turtter visa of t&s fact ‘thatno emolument
rhatsoaver Sor thr?service as a member,of tna board of education
of the Tyler pubiia 8chools Will be pid, ?..eliuldthat the offices,
ara net incompatible axI thot rkile senin@ cs co'mty auditor of
Smith County ona ~65 at the 88s~ time serve,hs a mmber of tha
Board of Lduoatiotiof'tte City cf Tyler rlthc~i;t
                                                coxpaneation.
                                  Yours very truly




                                         COMMITTEE




  APl!ROVc              R:   ~


  ATTOFUJEYG%Xi3AL 03 TmS